LOAN AGREEMENT

 

The Loan Agreement (the "Agreement") is entered into as of August 9, 2013
between the following two parties:

 

(1) ZLI Holdings Limited (the "Lender"), a limited liability company established
and registered in Hong Kong, SAR. REGISTERED ADDRESS: Room 2103,Futuru Plaza,
111 How Ming Street, Kwun Tong, Hong Kong

 

(2) LI, CHEN (the "Borrower")

 

PRC ID NUMBER:

 

Lender and Borrower will each be referred to as a "Party" and collectively
referred to as the "Parties."

 

WHEREAS, Borrower wishes to borrow a loan from Lender to begin his certain
investment in HENAN LAW ANHOU INSURANCE AGENCY CO., LTD. In China (“Investment”)
and Lender agrees to provide such loan to Borrower.

 

NOW THEREFORE, the Parties agree as follows:

 

1. LOAN

 

1.1 Lender agrees to provide a loan to Borrower with the principal amount equal
to the US Dollar equivalent of RMB [3,000,000] in accordance with the terms and
conditions set forth herein (the "Loan"). Term for such loan shall be ten (10)
years which may be extended upon the agreement of the Parties (the "Term") with
the specific condition that Borrower does not breach any provisions of the
Variable Interest Entities Agreement made by and among Borrower, certain other
natural person, HENAN LAW ANHOU INSURANCE AGENCY CO., LTD. and ZHENGZHOU
ZHONGLIAN HENGFU BUSINESS CONSULTING CO., LTD.

 

1.2 Lender shall remit the amount of the Loan to accounts designated by Borrower
set forth as below.

Bank: DBS Bank (Branch: COMM'L & CORP BKG)

Bank Account: 7883423060

 

 



1.3 Without Lender's prior written consent, Borrower shall not use the Loan for
any other purpose.

 

1.4 Upon the completion of the Investment, Borrower agrees and shall cause HENAN
LAW ANHOU INSURANCE AGENCY CO., LTD enter into Variable Interest Entities
Agreement with ZHENGZHOU ZHONGLIAN HENGFU BUSINESS CONSULTING CO., LTD.

 

1.5 In the event that Borrower fails to repay the Loan in currency to the
Lender, the Borrower can repay the Loan by transferring all of his interest in
Investment to Lender or a third party designated by Lender at the Lender’s sole
discretions or by other repayment method designated by the Lender.

 

1.6 During the term of the Loan or the extended term of the Loan, Borrower shall
immediately repay the Loan in the event any one or more of the following
circumstances occur:

 

(1) 30 days elapse after Borrower receives a written notice from Lender
requesting repayment of the Loan;

 

(2) Borrower's death, lack or limitation of civil capacity;

 

(3) Any third party filed a claim against Borrower that exceeds RMB 500,000; or

 

(4) According to the applicable laws of China, foreign investors are permitted
to invest in business of insurance agency in China with a controlling stake or
in the form of wholly-foreign-owned enterprises; the relevant competent
authorities of China begin to approve such investments.

 

1.7 Borrower shall not transfer his interest in Investment to any third party
other than Lender or a third party designated by Lender without Lender’s prior
written consent.

 

1.8 Lender and Borrower hereby jointly agree and confirm that Lender has the
right to, but has no obligation to, purchase or designate a third party (legal
person or natural person) to purchase all or part of Borrower's interest in
Investment when such purchase is allowed under the PRC law. If Lender or the
third party assignee designated by Lender only purchases part of Borrower's
interest in Investment, the purchase price shall be reduced on a pro rata basis.

 

 

 



Unless an appraisal is required by the laws of PRC, the purchase price of the
interest in Investment (the "Equity Interest Purchase Price") shall be RMB1.00
or lowest price allowed by relevant laws and regulations. If appraisal is
required by the laws of PRC, the Parties shall negotiate in good faith and based
on the appraisal result make necessary adjustment to the Equity Interest
Purchase Price so that it complies with any and all then applicable laws of PRC.

 

Lender and Borrower hereby agree and acknowledge that any proceeds from the
transfer of the interest in Investment (to the extent permissible) shall be used
to repay the Loan to Lender, in accordance with this Agreement and in the manner
designated by Lender.

 

The Loan shall be deemed repaid by Borrower to Lender in case (i) the interest
in Investment has been transferred to Lender or a third party designated by
Lender pursuant to this Section 1.8, and (ii) the proceeds from the transfer of
the interest in Investment has been paid to Lender or a third party designated
by Lender pursuant to this Section 1.8.

 

2. REPRESENTATIONS AND WARRANTIES

 

2.1 Lender hereby represents and warrants to Borrower that:

 

(a) Lender is a company registered and validly existing under the laws of Hong
Kong, SAR;

(b) Lender has full right, power and all necessary approvals and authorizations
to execute and perform this Agreement;

(c) the execution and the performance of this Agreement will not contravene any
provision of law applicable to Lender or any contractual restriction binding on
or affecting it; and

(d) this Agreement shall constitute the legal, valid and binding obligations of
Lender, which is enforceable against Lender in accordance with its terms upon
its execution.

 

 

 



2.2 Borrower hereby represents and warrants to Lender that:

 

(a) Borrower has full right, power and all necessary and appropriate approval
and authorization to execute and perform this Agreement;

(b) the execution and the performance of this Agreement will not contravene any
provision of law applicable to Borrower or any contractual restriction binding
on or affecting Borrower;

(c) this Agreement shall constitute the legal and valid obligations of Borrower,
which is enforceable against Borrower in accordance with its terms upon its
execution; and

(d) there are no legal or other proceedings before any court, tribunal or other
regulatory authority pending or threatened against Borrower.

 

3. NOTIFICATIONS

 

Notice or other communications under this Agreement shall be delivered
personally or sent by facsimile transmission or by registered mail to the other
Party. The date noted on the return receipt of the registered mail is the
service date of the notice if the notice is sent by registered mail; the sending
date is the service date of the notice if the notice is sent personally or by
facsimile transmission. The original of the notice shall be sent personally or
by registered mail to the other Party after the notice is sent by facsimile.

 

4. CONFIDENTIALITY

 

The Parties acknowledge and confirm that any oral or written materials
concerning this Agreement exchanged between them together with the existence and
the terms of this Agreement are confidential information. The Parties shall
protect and maintain the confidentiality of all such confidential data and
information and shall not disclose to any third party without the other party's
written consent, except (a) the data or information that was in the public
domain or later becomes published or generally known to the public, provided
that it is not released by the receiving party, (b) the data or information that
shall be disclosed pursuant to applicable laws or regulations, and (c) the data
or information that shall be disclosed to One Party's legal counsel or financial
counsel who shall also bear the obligation of maintaining the confidentiality
similar to the obligations hereof. The undue disclosing of the confidential data
or information of One Party's legal counsel or financial counsel shall be deemed
the undue disclosing of such party who shall take on the liability of breach of
this Agreement. This section shall survive the termination of this Agreement for
any reason.

 

 

 



5. GOVERNING LAW AND SETTLEMENT OF DISPUTES

 

5.1 The execution, validity, interpretation, performance, implementation,
termination and settlement of disputes of this Agreement shall be governed by
the laws of Hong Kong, SAR.

5.2 In event of any dispute arising from or in connection with this Agreement,
the Parties shall attempt to resolve the dispute through friendly consultations.
In the event that satisfactory resolution is not reached within thirty (30) days
after commencement of such consultation, the dispute shall be submitted (which
submission may be made by either Borrower or Lender) to resolution by
arbitration administered by Hong Kong International Arbitration Center (the
"Center") in Hong Kong in accordance with the procedural rules of the Center,
which are in effect at the time the application for arbitration is made. The
arbitral award shall be final and binding upon all Parties hereto.

 

6. MISCELLANEOUS

 

6.1 This Agreement can only be amended by written agreements jointly executed by
the Parties.

6.2 Any provision of this Agreement that is invalid or unenforceable shall not
affect the validity and enforceability of any other provisions hereof.

 

 

 



IN WITNESS WHEREOF, the Parties have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the date first
hereinabove set forth.

 

  LENDER:       ZLI Holdings Limited           /s/   By:   Title:          
BORROWER:       LI, CHEN           /s/

  

 



